Citation Nr: 1607988	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left ankle and foot disability.

5.  Entitlement to service connection for a left hip disability associated with a left ankle and foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal May 2010 and July 2011 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in October 2015.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claims on appeal require additional development.

GERD

VA has no duty to provide an examination prior to deciding the claim to reopen; however, in this instance, the RO did provide such an examination in March 2011.  See 38 C.F.R. § 3.159(c)(4).  Where VA does provide an examination, however, it must be adequate.  See, generally, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In reviewing the March 2011 examination, the Board notes that the examiner did not discuss the lay evidence of record or the Veteran's in-service indigestion, both of which are in support of the appeal and contrary to the nexus opinion provided.  Accordingly, the Board finds that the examiner's opinion is inadequate to decide the claim and therefore a new VA medical opinion should be obtained.

Hearing Loss and Tinnitus

With regards to the claims for hearing loss and tinnitus, the Board reaches a similar conclusion.  VA provided the Veteran medical examinations in March 2011 and October 2014, and in March 2015 an additional addendum opinion was proffered by the October 2014 audiologist.  In reviewing these opinions, the Board notes that, in essence, the audiologists concluded that the Veteran's hearing problems were unrelated to service due to unremarkable entrance and exit examinations and no evidence of a standard threshold shift.  The Board also recognizes, however, that the Veteran's military occupational specialty of jet engine mechanic would have exposed him to noise and that he asserts limited exposure to noise in his post-service civilian life.  Such facts tend to support the appeal and should be considered and discussed in any nexus opinion proffered by an examiner.  As they were not, the Board finds the VA audiological opinions of record to be inadequate to decide the claims and, accordingly, a new VA medical opinion should be obtained.  See Barr, 21 Vet. App. at 311.  

Left Ankle and Foot and Left Hip

The Board finds that a VA examination with medical opinion is warranted for these claims.  The Veteran recalls that he injured his left ankle and foot during service while playing basketball.  The service treatment records refer to such injuries although they reference the right side not the left.  In any case, there is at least an indication the Veteran has a left ankle/foot problem that may be related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the Veteran contends that his left hip disability is secondary to the left ankle/foot, this claim should also be remanded.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the etiology of the Veteran's GERD.  The opinion must be authored by an VA medical professional that has not previously examined the Veteran.  The entire claims file must be reviewed.

The author is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was incurred in or is otherwise related to his active military service.

A complete rationale must be provided for this opinion.  The rationale must discuss the pertinent evidence of record, including the Veteran's statements.  The opinion should also discuss the significance of the indigestion that the Veteran experienced during service, as well as the 1993 study that revealed marked GERD and tends to show that this disability has existed for a number of years.

2.  Obtain a VA medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The opinion must be authored by an audiologist who has not previously examined the Veteran.  The entire claims file must be reviewed.

For both hearing loss and tinnitus, the audiologist is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to military service.

The audiologist should note that this requires a separate etiological opinion for each disability.  Each opinion must be supported by a cogent rationale that considers and discusses the pertinent evidence of record.  This includes the lay evidence of record, such as the Veteran's statements and his employment history.

3.  Schedule the Veteran for a VA examination in connection with the left ankle/foot and left hip claims by an appropriate medical professional.  The entire claims file must be reviewed.

The examiner should identify any current left ankle/foot and left hip disabilities.

The examiner should provide an opinion as to whether any left ankle/foot disability had its onset during, or is otherwise related to, his active service, including any basketball injuries.

If such is the case, the examiner should provide an opinion as to whether any left hip disability is caused by, or aggravated by, the Veteran's left ankle/foot disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

